Citation Nr: 0921672	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), also including as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
October 1966 to July 1970.  He was stationed aboard the USS 
Constellation off the coast of the Republic of Vietnam and 
received the Vietnam Service Medal (VSM).  
There is no indication, however, he actually set foot in 
Vietnam or on the inland waterways.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran's claims were previously before the Board in 
March 2008.  However, per the Chairman's Memorandum 01-06-24, 
dated in September 2006, the processing of claims for 
compensation based on exposure to herbicides that could 
potentially be affected by the outcome of the appeal in Haas 
v. Nicholson, 20 Vet. App. 256 (2006), were temporarily 
stayed pending the outcome of that appeal.  Specifically, the 
stay was applicable in those cases where a claim for service 
connection was based on exposure to herbicides (Agent Orange) 
and the only evidence of exposure was the receipt of the VSM 
or service on a vessel off the shore of Vietnam.  The Board's 
March 2008 decision, deciding other claims the Veteran also 
had appealed for a low back disorder and an inguinal hernia, 
informed him of the status of his claims for Type II Diabetes 
Mellitus and CLL due to this temporary stay.

In January 2009, the Haas stay was lifted by way of 
Chairman's Memorandum 
01-09-03, dated in January 2009.  The lifting of the stay was 
predicated on a decision by the United States Court of 
Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525), which upheld the validity and 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  The 
Board, therefore, may now decide the Veteran's claims for 
Type II Diabetes Mellitus and CLL.



The Veteran has raised an objection to the Haas stay as it 
was applied to his claim for service connection for CLL 
because he alleges his claim should have been decided instead 
under 38 C.F.R. § 3.313, not §§ 3.307 and 3.309, the 
regulations at issue in the Haas litigation.  He argues that 
CLL is a subcategory, i.e., type of non-Hodgkin's lymphoma 
(NHL) and, thus, entitled to presumptive service connection 
under § 3.313(b) because, unlike in § 3.309(e), NHL need only 
have manifest subsequent to service in a Veteran who served 
in Vietnam during the Vietnam era, including in the offshore 
waters of Vietnam.  As pointed out in a recent February 2009 
letter from his Congressman (The Honorable J.B.), 
taking issue with two other seemingly contradictive letters 
included in the correspondence from the RO and VA's Under 
Secretary for Benefits, presumptive service connection for 
NHL under § 3.313(b) does not require exposure to Agent 
Orange or other herbicide or service on the ground in Vietnam 
- that is, in country or on its inland waterways.  But keep 
in mind, the Veteran's claim currently at issue on appeal is 
specifically for CLL, not NHL.  And despite his contentions 
to the contrary, and the February 2009 statement from his 
Congressman inquiring about this, as there is no indication 
it was the intention of the regulation's drafters to include 
CLL as a subcategory of NHL, especially since CLL and NHL are 
listed as two separate and distinct disorders in § 3.309(e), 
it would be inappropriate and contravene the intended spirit 
of the regulation to circumvent this clearly defined 
distinction by considering the CLL as synonymous with NHL 
under § 3.313(b) in this catch-all manner.  So application of 
the Haas stay is this appeal was warranted.  And, regardless, 
the mere fact that the Veteran's claims were temporarily 
stayed pending the resolution of the Haas appeal is now a 
moot issue anyway because, as mentioned, the Haas stay since 
has been lifted - thereby permitting the immediate 
adjudication of the affected claims, which, as concerns the 
Veteran in particular, the Board is doing in this decision.




FINDINGS OF FACT

1.  The Veteran served aboard the USS Constellation in the 
waters offshore of the Republic of Vietnam and was awarded 
the VSM, but there is no evidence that he ever set foot in 
country or on the inland waterways, so no presumed exposure 
to Agent Orange or other herbicide.

2.  His current appeal is for service connection for Type II 
Diabetes Mellitus and CLL, not NHL, and VA regulation - 
specifically, 38 C.F.R. § 3.309(e), distinguishes CLL from 
NHL, thereby discrediting any notion that these conditions 
should be considered synonymously under 38 C.F.R. § 3.313(b), 
which, instead, only applies to NHL.

3.  His diabetes mellitus and CLL were initially diagnosed 
many years after his military service ended and have not been 
linked by competent medical evidence to his service, in any 
capacity, including to his alleged (but not presumed) 
exposure to Agent Orange in Vietnam.  


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The Veteran's CLL also was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that VCAA notice errors, 
concerning any element of a claim, are presumed prejudicial 
and that it is incumbent on VA, not the Veteran, to rebut 
this presumption by showing the error will not affect the 
essential fairness of the adjudication.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Sanders' 
Federal Circuit Court further noted that, to overcome this 
burden of prejudicial error, VA must show:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Just 
recently, however, in Shinseki v. Sanders, No. 07-1209 (Apr. 
21, 2009), the U.S. Supreme Court overturned the Federal 
Circuit Court's decision and held, instead, that the claimant 
traditionally bears the burden of showing how a notice error 
is prejudicial.

In any event, in this case, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in May 2004, prior to the initial adjudication of his 
claims in October 2004.  The letter informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter did not comply with Dingess, as he was 
not apprised of the downstream disability rating and 
effective date elements of his claims, but this is 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board will conclude below that the preponderance of 
the evidence is against his underlying claims for service 
connection, the downstream disability rating and effective 
date elements of his claims are ultimately moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from W.T.F., M.D.  There 
is no indication of any outstanding records pertaining to his 
claims.  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's diabetes mellitus and CLL 
are related to his military service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this particular case at hand, though, none of the 
Veteran's STRs makes any reference to diabetes mellitus or 
CLL.  Also significant is the fact that his diabetes mellitus 
was first diagnosed 8 years after his separation from the 
military and his CLL was first diagnosed 19 years after 
separation, with no suggestion that these conditions may be 
related to his military service.  There are only his 
unsubstantiated lay allegations of this correlation, which, 
alone, are insufficient evidence to require VA to schedule 
examinations for medical nexus opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Simply put, the 
second and third prongs of the McLendon test have not been 
met.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Service Connection Based on Exposure to Herbicides

The Veteran, who served on active duty in the U.S. Navy from 
October 1966 to July 1970, was diagnosed with diabetes 
mellitus in 1978 and CLL in 1989.  He believes these 
conditions may have been caused by his exposure to 
Agent Orange while serving aboard the USS Constellation when 
it was stationed off the coast of Vietnam.  For the reasons 
and bases set forth below, however, the Board finds no basis 
to grant these claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if a Veteran is found not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994)

There is no disputing the Veteran has the conditions at 
issue, Type II Diabetes and CLL, which are included in the 
list of presumptive diseases.  38 C.F.R. § 3.309(e).  But 
there is no evidence he ever set foot in the Republic of 
Vietnam or on the inland waterways during the Vietnam era to 
entitle him to consideration of this presumption.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And as already alluded 
to, the Federal Circuit Court recently clarified that service 
in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

The Veteran's records indicate he served aboard the USS 
Constellation, which was in the waters off the coast of 
Vietnam from April 1968 to January 1969 and from September 
1969 to May 1970.  But his records do not show, nor has he 
alleged, that he ever disembarked in Vietnam during either of 
those tours.  The Board realizes he was awarded the VSM, but 
the VSM was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and the contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Therefore, the Veteran's receipt of the 
VSM, while commendable in its own right, is not indicative of 
his actual service on the landmass of Vietnam or inland 
waterways.  See Haas, 525 F.3d at 1168.

In short, since the Veteran never served in the Republic of 
Veteran during the Vietnam era, presumptive service 
connection based on exposure to Agent Orange is not 
warranted.  Service connection for Type II Diabetes Mellitus 
and CLL, therefore, may only be established with proof of 
actual direct causation.  Combee, supra.  See, too, McCartt 
v. West, 12 Vet. App. 164, 167 (1999) (wherein the Court held 
that the provisions set forth in Combee, which actually 
instead concerned radiation exposure, are nonetheless equally 
applicable in cases, as here, involving claimed Agent Orange 
exposure).  In other words, medical nexus evidence must show 
the Veteran's Type II Diabetes Mellitus and CLL are directly 
related to his military service.  And his mere lay assertions 
of this purported 
cause-and-effect relationship do not constitute competent 
medical evidence with respect to this nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

III.	Service Connection for Diabetes Mellitus

There is no competent medical nexus evidence of direct 
causation between the Veteran's military service and his 
diabetes mellitus.  His STRs make no reference to diabetes 
mellitus and, in fact, show two urinalyses that were negative 
for sugar.  These STRs provide probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  There 
also is no indication of Type II Diabetes Mellitus, certainly 
not to a degree of at least 10-percent disabling, within one 
year of his discharge from service in July 1970 (meaning by 
July 1971).  Diabetes Mellitus is rated under 38 C.F.R. § 
4.119, Diagnostic Code 7913, and the minimum compensable 
rating of 10 percent is warranted when the condition is 
manageable by restricted diet only - so obviously at least 
requiring the Veteran have received a diagnosis of this 
condition.  Here, though, instead, the record shows his 
diabetes mellitus was first diagnosed in 1978, some 8 years 
after his military service ended.  So he is not entitled to 
presumptive service connection for this condition under the 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. 
§§ 3.307, 3.309(a).

These records provide highly probative evidence against his 
claim for two reasons.  First, the fact that his diabetes 
mellitus was first diagnosed approximately 8 years after his 
military service had ended provides compelling evidence 
against the claim on a direct-or-presumptive-incurrence 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  
And second, none of these records includes a medical nexus 
opinion concerning the etiology of his diabetes mellitus, 
specifically in terms of attributing it to his 
military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  
Indeed, he has not alleged that any medical professional has 
ever told him that his diabetes mellitus is somehow related 
to his military service, including the result of exposure to 
Agent Orange in Vietnam.  This evidentiary deficiency is 
fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only evidence in support of the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
without any medical training and expertise, he simply is not 
qualified to render a probative medical opinion concerning 
the cause of his diabetes mellitus.  His personal opinions 
concerning this, therefore, do not constitute competent 
medical evidence for consideration by the Board.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
He is only competent, for example, to comment on symptoms he 
personally experienced during service and during the many 
years since that are perhaps attributable to his diabetes, 
not whether his diabetes, in turn, is attributable to 
anything that occurred during his military service, exposure 
to Agent Orange included.  This, instead, is a medical 
determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for Type II Diabetes 
Mellitus - including on the basis of alleged exposure to 
Agent Orange in Vietnam.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.

IV.	Service Connection for CLL

The Veteran's claim for service connection for CLL fails for 
essentially the same reasons that his diabetes mellitus claim 
fails because there is no indication he served in country 
(i.e., on landmass) in Vietnam, or on the inland waterways, 
to warrant granting service connection on a presumptive basis 
under 38 C.F.R. § 3.309(e).  Also, in the alternative, there 
is no medical nexus evidence of a link between this condition 
and his military service, including to exposure to Agent 
Orange in Vietnam.  See Combee and McCartt, supra.

Further concerning this, the Veteran's STRs do not mention 
any relevant complaints, diagnosis or treatment of CLL in 
service.  This is probative evidence against this claim.  See 
Struck, 9 Vet. App. at 145.  He was first diagnosed with CLL 
in 1989, some 19 years after his military service ended, and 
this, too, is probative evidence against his claim.  See 
Maxson, 230 F.3d at 1330.

Moreover, as already explained, although 38 C.F.R. § 3.313(b) 
permits the granting of presumptive service connection for 
NHL - even when not initially diagnosed during service or 
for many years after, provided the Veteran served in Vietnam 
during the Vietnam era (including on a vessel in the waters 
offshore), his current claim at issue is for CLL, not NHL.  
And despite his contentions to the contrary, and those of his 
Congressman, there is no indication in 38 C.F.R. § 3.313(b) 
that this VA regulation was intended to include or consider 
CLL as synonymous with or a subcategory of NHL, especially 
given the fact that these conditions are considered as two 
separate and distinct disorders under 38 C.F.R. § 3.309(e).  


Because the drafters of the regulation listed them as two 
separate and distinct disorders in 38 C.F.R. § 3.309(e), it 
stands to reason that they did not then mean to consider them 
as what amounts to functionally equivalent when specifying 
that NHL is entitled to presumptive service connection under 
38 C.F.R. § 3.313(b).  So if the Board were to do this, 
consider CLL under the umbrella of NHL, this seemingly would 
violate and contravene the intended spirit of the regulation 
by allowing the Veteran to circumvent a distinction between 
these two conditions that has been expressly indicated in 
38 C.F.R. § 3.309(e).

38 C.F.R. § 3.313 was promulgated in October 1990.  See 55 
Fed. Reg. 43,123-43,125 (Oct. 26. 1990).  The regulation was 
made effective from August 5, 1964.  The purpose of the 
regulation was to establish criteria to be followed in 
adjudicating claims for service connection for NHL by 
Veterans that served in Vietnam during the Vietnam era.  The 
regulation provides:

(a) Service in Vietnam.  Service in Vietnam 
includes service in the waters offshore or service 
in other locations if the conditions of service 
involved duty or visitation in Vietnam.

(b) Service connection based on service in Vietnam.  
Service in Vietnam during the Vietnam Era, together 
with the development of [NHL] manifested subsequent 
to such service is sufficient to establish service 
connection for that disease.

38 C.F.R. § 3.313 (2008).

This regulatory provision did not require a claimant to have 
actually been present in Vietnam (i.e., in country or on the 
inland waterways) to be eligible for the presumption of 
service connection for the disease.  Instead, it provides 
presumptive service connection for NHL for even those 
Veterans that served in the waters offshore.  See VAOPGCPREC 
7-93 (Paragraph 7).  It is clear from the Federal Register 
rule announcement, however, that the regulation was 
implemented solely for the purpose of addressing claims 
involving NHL.  The regulation did not alter the regulatory 
scheme established at 38 C.F.R. § 3.307(a)(6), specifically 
the requirement for a claimant to have served in Vietnam, in 
adjudicating claims for presumptive service connection, for 
diseases other than NHL, which were based on herbicide 
exposure.

As support for his argument that CLL should be treated as 
synonymous with or a subcategory of NHL under 38 C.F.R. 
§ 3.313(b), the Veteran submitted medical literature 
suggesting the appropriateness of this categorization.  But 
as already explained, 38 C.F.R. § 3.309(e), which identifies 
the diseases that are presumptively linked to herbicide 
exposure, lists CLL and NHL as two separate and distinct 
diseases.

"[T]he plain language of a statute "must be given effect 
unless a 'literal application of [it] will produce a result 
demonstrably at odds with the intention of the drafters.'  
[citations omitted].  Only where a statute's plain meaning 
leads to an absurd result that Congress clearly never could 
have intended is this "plain meaning rule" abandoned for a 
review of the applicable legislative history and statutory 
construction."  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  For the drafters to intend for CLL to be a different 
disorder than NHL when applying § 3.309(e), but the same 
disorder when instead applying § 3.313(b) would create an 
absurd result.  Therefore, the plain language that these two 
disorders are separate for the purposes of claims 
adjudication must be given effect.

As the Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA, the Board cannot grant this claim under 
§ 3.313(b).  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2008).  



Moreover, none of the Veteran records includes a medical 
nexus opinion concerning the etiology of his CLL - 
specifically in terms of attributing this condition to his 
military service, including to exposure to Agent Orange in 
Vietnam.  Nor has he alleged that he has any such supporting 
medical nexus opinion.  Maggitt, 202 F.3d at 1375.  Without 
this supporting medical nexus opinion, the Board has no 
alternative basis on which to grant his claim, either.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements.  
But while he may well believe his CLL is related to his 
military service, as a layman he lacks the necessary medical 
expertise to make this critical determination.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95.  He is only competent, for example, to comment on 
symptoms he personally experienced during service and during 
the many years since that are perhaps attributable to his 
CLL, not whether his CLL, in turn, is attributable to 
anything that occurred during his military service, 
exposure to Agent Orange included.  This, instead, is a 
medical determination.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for CLL - including on 
the basis of alleged exposure to Agent Orange in Vietnam.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for service connection for Type II Diabetes 
Mellitus is denied.

The claim for service connection for CLL also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


